Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A, Figures 3-4, 7 show a knife strip that includes two stop surfaces (6) at two corners formed by a single cutting edge (4) and two side outer edges (3, as seen in Figure 7 below).

    PNG
    media_image1.png
    241
    674
    media_image1.png
    Greyscale

Species B, Figures 5 and 11 show a knife strip that includes 4 stop surfaces (6) at 4 corners formed by two cutting edges (4) and two side outer edges (3, as seen in Figure 11 below).

    PNG
    media_image2.png
    288
    726
    media_image2.png
    Greyscale

Species C, Figure 8 shows a knife strip that includes two circular arc stop surfaces (6) on a cutting edge (4) as seen in Figure 8 below.

    PNG
    media_image3.png
    248
    599
    media_image3.png
    Greyscale

Species D, Figure 9 shows a knife strip that includes two square apertures (7) that have two stop surfaces (6) in a body of the knife strip as seen in Figure 9 below.

    PNG
    media_image4.png
    212
    720
    media_image4.png
    Greyscale

Species E, Figure 10 shows a knife strip that includes two raised stop surfaces (6) on a cutting edge (4) as seen in Figure 10 below.

    PNG
    media_image5.png
    249
    670
    media_image5.png
    Greyscale


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, it appears that claims 1, 3, 9-10 are generic claims to all species and will be examined with any elected species; claim 2 is drawn to the Species A, B, E, claim 4 is drawn to the Species A-C; claim 5 is drawn to the Species C; claim 6 is drawn to the Species E; claim 7 is drawn to the Species D; and claim 8 is drawn to the Species B.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
A telephone call was made to Christopher Dremann on 03/01/2021 to request an oral election to the above restriction requirement, he elected the species A with Figures 3-4 and 7, corresponding claims 1-4 and 9-10, without traverse. Thus, claims 1-4 and 9-10 are examined below.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 01/30/2020 and 07/31/2020, are considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 01/31/2019. It is noted, however, that applicant has not filed a certified copy of the DE102019102477.3 application as required by 37 CFR 1.55.
Please note that the copy of DE102019102477.3 is filled and received, but it is not certified.
Drawings
The following drawings are objected:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knife strip for perforating lines in claim 1 (Applicant’s Figures are not shown perforating features of the knife strip for perforating lines. If Applicant tries to claim the knife strip for perforating, the drawings must show perforating features of the knife strip capable of being perforated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference “t” in Figures 6-11 and the two references “X” in Figure 3 are not mentioned in the speciation.
The drawings are objected to because there are two distinct Figures in the Figure 3, Applicant is requested to separate them out and amended to the specification accordingly (for an example, Figure 3A is illustrated the left figure  and Figure 3B is illustrated in the right figure).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In this case, the abstract is run-on sentence and worded throughout making it confusion what is actually being disclosed. Is a knife trip or a cutting bar or an adjusting device or a combination of a knife trip, a cutting bar, and an adjusting device? And also see lines 1, 5, 6, 8-9 that keeps repeating “an adjusting device” that is unclear and confusing. 
	Also, the abstract contains the form and legal phraseology “means” in lines 2 and 4.
Claim Objections
Claims 1, 9-10 are objected to because of the following informalities: 
Claim 1, lines 2-3 “the transportation direction” should read –a transportation direction--.
Claim 1, line 3 “web-shaped” substrates is unclear what the “web-shaped” substrates look like. Applicant should delete “-shaped”.
Claim 1, line 8 “the area” should read –an area--.
Claim 9, line 1 “the position” should read –a position--.
Claim 9, lines 3-4 “position the knife strip” should read –the position of the knife strip--.
Claim 10, line 1 “the position” should read –a position--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “an adjusting device” in the preamble of claim 9, render the claims indefinite, since the preamble is conveying that claim is to at least one stop, but the body of the claim appears to be claimed to a knife strip including at least one stop surface and a knife bar. Therefore, it is unclear what apparatus applicant is intending to encompass, an adjusting device or an adjusting device with a knife strip and a knife bar. To advance prosecution of claim 9, Examiner interprets and considers it as “an adjusting device with a knife bar and a knife strip”. 
The recitation of “a knife bar” in the preamble of claim 10, render the claims indefinite, since the preamble is conveying that claim is to at least one stop, but the body of the claim appears to be claimed to a knife strip including at least one stop surface. Therefore, it is unclear what apparatus applicant is intending to encompass, a knife bar or a knife bar with a knife strip. To advance prosecution of claim 10, Examiner interprets and considers it as “a knife bar with a knife strip”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US 9895821).
Regarding claim 1, Wada shows a knife strip (38, Figures 1-4) for generating cutting lines transversely to a transport direction of web or sheet-shaped substrates (transport a web 2 in a direction 6a, Figures 1-2 and Col. 6, lines 56-62 “the web 2 is pinched between the blade edge 38a of the cutter 38 and the anvil 14a so as to be cut”. With regards to “cutting lines transversely”, see Figures 1-2, the cutting edge 38a of the blade 38 is positioned transverse with the transport direction 6a, therefore, the blade 38 is for cutting the web transversely), comprising a knife strip length (the length L in Figure 4, reproduced herein below), which is defined by two outer edges (Figure 4 below), wherein at least one longitudinal edge is formed as a cutting edge (blade edge 38a, Figure 4), and wherein at least one stop surface (Figure 4 below, there are left and right stop surfaces) is formed in an area of at least one of the two outer edges (the area is a body area of the blade 38, Figure 4 below).

    PNG
    media_image6.png
    488
    1028
    media_image6.png
    Greyscale

Regarding claim 2, Wada shows that the at least one stop surface is formed in the area of both of the two outer edges (see Figure 4 above, the area of the blade body including two outer edges and forms at least one stop surface).
Regarding claim 3, Wada shows that the at least one stop surface has a defined distance to the cutting edge (see Figure 4 above, the distance D).
Regarding claim 4, Wada shows that the at least one stop surface is formed as a recessed notch to the cutting edge (see Figure 4 above, there are left and right recessed notches).
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted art of this Application (No. 16/777,740, Figures 1-2).
Regarding claim 9, as best understood, the admitted art shows an adjusting device (20, Figures 1-2 and Paras. 28-29) with a knife strip (1, Figure 2) and a knife bar (including the base body 11 and the clamping strip 12, Figure 2) for adjusting a position of the knife strip (Figure 2 and Para. 31 “adjustment of the projection of the knife strip 1 over the knife bar 10”) arranged to be clamped in the knife bar (10, Figure 2), wherein the knife bar is attached to position the knife strip into the adjusting device (Figure 2 and Para. 29 “the knife bar 10, …consists of an L-shaped base body 11 and of a clamping strip 12, so that a knife strip 1 can be clamped between the base body 11 and the clamping strip 12… via a plurality of screws” and Para. 32 “the knife bar 10 is placed into an adjusting device 20”), wherein the adjusting device comprises at least one stop (a cover plate 23) against which at least one stop surface of the knife strip  is placed (Figure 2, the cutting edge 4 or 5 is flat and considered as a stop surface. See the discussion below). 
Please note that the cutting device is for cross cutting as disclosed in Para. 28, the knife strip 1 has a thickness of approximately 1 to approximately 2 millimeters as disclosed in Para. 30, the cutting edge 4 or 5 of the knife 1 is flat in both longitudinal and width directions as seen in Figure 6 and a zoom-in of Figure 1 below. Therefore, the cutting edge is considered as a surface or a stop surface because it is against the plate 23.  

    PNG
    media_image7.png
    688
    1018
    media_image7.png
    Greyscale

Regarding claim 10, the admitted art shows an adjusting device (20, Figures 1-2 and Paras. 28-29) with a knife strip (1, Figure 2) and a knife bar (including the base body 11 and the clamping strip 12, Figure 2) for adjusting a position of the knife strip (Figure 2 and Para. 31 “adjustment of the projection of the knife strip 1 over the knife bar 10”) arranged to be clamped in the knife bar (Figure 2), wherein the knife bar comprises at least one stop (the plate 23) against which at least one stop surface (as seen in Figures 1-2 and 6, the cutting edge 4 or 5 is flat and considered a stop surface. The stop surface is discussed in claim 9 above) of the knife strip is placed (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 6449864) in view of Fuminori (JP2010179387A and Patent Translation).
Regarding claims 9-10, as best understood, Newman shows an adjusting device (a gage 11, Figures 3-6 and Col. 3, lines 39-41) with a knife strip (a blade 32, Figure 5) and a knife bar (a blade holder assembly 10, Figure 2) for adjusting a position of the knife strip (Figures 3-6 and Col. 3, lines 39-41) arranged to be clamped in the knife bar (Figure 3 and Col. 3, lines 58-65), wherein the knife bar is attached to a position the knife strip into the adjusting device (Figure 5), wherein the adjusting device comprises at least one stop (a top member 14) against a cutting edge of the knife strip (Figure 5).
However, Newman fails to show a stop surface of the knife strip as set forth in the claims.
Fuminori shows a cutting device (Figures 7-8) comprising an adjusting device (an edge pedestal 120 and an adjusting screw 121) for adjusting a position of a knife strip (a blade 101, Figures 7-8), wherein a cutting edge of the knife strip has two stop surfaces (step portions 133 as disclosed in Para. 92 of Patent of Translation, the step portions are considered stop surfaces because they are against respectively pins 136 for regulating the vertical position of the blade 101 as disclosed in Para. 90 of Patent Translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knife strip and the adjusting device of Newman to have two stop surfaces of a knife strip and two stops (pins), as taught by Fuminori, since this is known for the same purpose of regulating the vertical position of the knife strip or blade and in order to prevent any damage of the cutting edge that contacts against the stops or pins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 889999, US 4055101, US 3600816, US 1929586, US 2018/0215065, US 5662151, US 5033201, US 3280865, and US 2496800 show adjusting devices for adjusting blades or knifes relative to their clamping devices, but none of them clearly show stop surfaces (flat surfaces) on cutting edges for stopping the blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        3/4/2021